Citation Nr: 1718951	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-40 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, to include musculoskeletal strain with lumbar spasm and narrowing spine with left leg pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1974 and June 1977. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter has been previously remanded by the Board in May 2016.  It now returns for appellate review.

As noted in the May 2016 Board remand, the provisions of 38 C.F.R. § 3.156 (c) (2016) apply to the facts in this case.  While the Veteran did not appeal a May 1989 rating decision denial of entitlement to service connection for a back disability and no new and material evidence was received within the appeal period, relevant service treatment records were received subsequent to the May 1989 rating decision.  Specifically, service treatment records were associated with the record in March 2010.  These service treatment records included a February 1977 Report of Medical History, conducted at separation, in which the Veteran checked yes to recurrent back pain, which arguably supports the Veteran's contention of an in-service back disability.  Thus, the provisions of 38 C.F.R. § 3.156 (c) are applicable in this case.  


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current back disability, to include musculoskeletal strain with lumbar spasm and narrowing spine with left leg pain, causally related to active service.


CONCLUSION OF LAW

A back disability, to include musculoskeletal strain with lumbar spasm and narrowing spine with left leg pain, was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such arthritis and/or degenerative disc disease, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks entitlement to service connection for a back disability.  Throughout the pendency of the appeal, the Veteran primarily asserted that his low back pain onset in service, although in his March 1989 initial application for benefits he stated his back problems onset in 1978, shortly after being discharged from service.  Nonetheless, in an April 2008 statement, January 2009 notice of disagreement, and September 2010 substantive appeal, the Veteran reported that he injured his back while serving as a loader in an armored unit on a tank when a radio came out the mount and struck him in the back.  He also stated he felt the act of serving in a tank unit and the type of suspension, or lack thereof, further aggravated his back pain.

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and June 2016 VA back conditions disability benefits questionnaire produced during the course of his appeal.  Multiple back related diagnoses are reflected in VA treatment records, private medical records and records from the Social Security Administration dated proximate to, and thereafter, the Veteran's original claim for a back disability was received by VA in March 1989.  With respect to private medical records, such includes a July 1998 private medical record which diagnosed congenital spinal stenosis, worse at L2-L3.  Another July 1998 private medical letter also noted findings were suspicious for central spinal canal stenosis at the L2-3 level caused by degenerative changes in the L2-3 disc superimposed on a congenitally narrowed spinal canal.  Another July 1998 private medical record provided a preoperative and postoperative diagnosis of lumbar neuralgia spinal stenosis.  A December 2002 private medical record noted chronic discogenic degenerative changes at L1-2, L2-3 chronic discogenic degenerative changes with broad-based posterior subligamentous protrusion, and facet osteoarthritic changes in the lower lumbar spine.  An October 2006 private medical record diagnosed degeneration of all the discs of the lumbar spine except L5-S1, broad based bulge at 4-5 and 3-4, and broad based bulge at 2-3 that appeared to lateralize somewhat to the left.  A February 2009 private medical, in part, diagnosed degenerative disc disease.

With respect to records from the Social Security Administration, which also include private medical records, an October 2000 medical record diagnosed lumbar stenosis and back pain with radiculopathy, a November 2000 medical record diagnosed lumbar degenerative disc disease, August 2001and September 2001 records provided an assessment of lumbar stenosis and November 2006 record a provided an assessment of lumbar stenosis and back pain.  An April 2008 medical record provided an impression of lower lumbar stenosis.  An August 2008 Social Security Administration form titled, Disability and Determination Transmittal, provided a primary diagnosis of lumbar stenosis and a secondary diagnosis of adjustment disorders.  A January 2009 Disability Determination and Transmittal provided a primary diagnosis of disorders of the back and a secondary diagnosis peripheral neuropathy.  A November 2009 letter from the Social Security Administration to the Veteran noted he was found disabled as of January 2008, in part, because of degenerative disc disease.  

With respect to VA treatment records, although not proximate to the claim, such include an August 1983 VA treatment record diagnosed muscle spasm and low back pain.  However, VA imaging conducted on the same date in August 1983 found with respect to the Veteran's lumbar spine, there was good vertebral alignment, the disc interspaces were of normal width and no abnormality was identified.  A February 1986 VA treatment record diagnosed low back strain and spasms.  A September 1986 VA treatment record documented chronic lumbar spasms in the low back, hip and legs.  December 1987 and March 1988 VA treatment records diagnosed low back pain.  

VA treatment records dated during the pendency of the claim include a February 2008 VA treatment record, which diagnosed moderate degenerative changes with superimposed epidural lipomatosis between L1 on L4 results and moderate canal stenosis and at L2-3 moderate to severe compression of the thecal sac and probable impingement of bilateral exiting L3 nerve.  A March 2008 VA treatment record provided an impression of severe degenerative arthritis of the lumbar spine.  Another March 2008 VA treatment record provided an impression of chronic low back pain, spondylosis, and radicular symptoms of the right anterior thigh.  June 2009 VA imaging provided an impression of moderate degenerative changes of the lumbar spine predominantly at L2-3 and L3-4 with moderate spinal canal stenosis and moderate neural foramen stenosis.  August 2010 VA imaging noted an impression of epidural lipomatosis opposite L2-L4 level with significant compression of the thecal sac and mild multilevel degenerative disease of the lumbar spine.  An October 2010 VA treatment record noted, in part, with regard to the Veteran's lumbar pain, his compression was widespread from epidural lipomatosis, likely exacerbated by his chronic steroid use for asthma.  An April 2012 VA treatment record noted, in part, there was multi-level lumbar stenosis, mild at worst, due to degenerative disease as well as epidural lipomatosis.  A May 2015 VA treatment record diagnosed spinal stenosis.  A November 2015 VA treatment record noted the Veteran had chronic pain in the lower back and hips.

A June 2016 VA back conditions disability benefit questionnaire examiner, reviewed the evidence and endorsed a diagnosis of degenerative disc disease.  Furthermore, the June 2016 VA examiner, in an addendum opinion, found that the disorder diagnosed was an acquired disorder by reason of work history and usual age-related changes.  The June 2016 VA examiner did not endorse a diagnosis related to a congenital defect.  Thus, the Board finds that disability, best characterized degenerative disc disease, has been demonstrated and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's current back disability is etiologically related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records do not reveal a diagnosis related to a back injury.  Indeed, a February 1977 Report of Medical Examination, conducted in conjunction with separation from service, found the Veteran's spine was clinically normal upon examination.  However, the Veteran, in a February 1977 Report of Medical History, in conjunction with separation from service, checked yes with respect to a question regarding the existence of recurrent back pain.  Thus, the Board finds the element of the incurrence of an in-service injury is met.

However, Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between current low back disability and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that any current back disability is causally related to active service.  Additionally, the Board has considered whether there is competent credible evidence of continuity of symptomatology since service, or that a chronic back disability manifest to a compensable degree within one year of separation, but finds in each case that there is not.  There is no clinical evidence that the Veteran sought treatment for his back until many years after separation from service.  However, the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

There is no record of a diagnosis of a back disability within the first year following the Veteran's separation from active service in February 1977.  There is also no record of complaints related to a back disability presented during the one year period post-service or until many years after separation from service.  Indeed, the first indication complaints related to a back disability is an August 1983 VA treatment record, which noted in pertinent part, the Veteran presented with a complaint of a two week history of back pain with radiation to the right leg and noted pain was at a low level until yesterday post meridiem.  The August 1983 VA treatment record diagnosed muscle spasm and low back pain.  However, VA imaging conducted on the same date in August 1983 found with respect to the Veteran's lumbar spine, there was good vertebral alignment, the disc interspaces were of normal width and no abnormality was identified.

Thereafter, a February 1986 VA treatment record noted, in part, the Veteran experienced lower back pain for the past two and a half months.  A March 1988 VA treatment record, in part, noted the Veteran reinjured his back 7 months ago.  A March 1998 VA treatment record noted, in part, the Veteran had a long history of lower back pain but did not characterize the onset of the Veteran's back pain any further.  A July 1998 private medical record noted, in part, that the Veteran a history of back pain for the last two weeks when he stated he pulled his back at work.  An October 2000 record, from the Social Security Administration, stated, in part, that the Veteran had a chief complaint of back and left leg pain with problems the past as in 1998 he twisted it when he was on a job and further noted the symptoms recurred 6 months ago.  In an August 2007 VA treatment record, the Veteran reported, in part, his symptoms were located in bilateral lower back with radiation to his bilateral lower extremity and the pain had been present for greater than 25 years; however, a VA treatment of the same date also noted the Veteran reported that he has a history of muscle spasms in his back and legs since Sunday.  

In a March 2008 VA treatment record, the Veteran reported low back pain since he was discharged from the military in 1977, which continued to slowly progress over the years but worsened during the past 5 years.  In an April 2008 Social Security Administration record, the Veteran reported, in part, that his low back pain had been ailing him for over 10 years.  May 2009 and June 2009 VA treatment record stated the Veteran had chronic low back pain since 1998.  February 2008 and June 2009 VA treatment records reported the Veteran had chronic low back pain for 5 to 6 years.  

The June 2016 examiner opined the Veteran's condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The June 2016 VA examiner stated that a review of claims file and service treatment records revealed no evidence of any evaluations for any back related complaints while on active duty.  The June 2016 VA examiner noted the only mention of a back complaint was noted on the review of systems during the separation examination where the Veteran noted a history of recurrent back pain; however, the June 2016 VA examiner noted the physical examination did not note any lumbar abnormalities at separation.

In a June 2016 addendum opinion, the VA examiner further opined that the disorder diagnosed was an acquired disorder by reason of work history and usual age-related changes.  The June 2016 examiner noted that complaints of low back pain were found as far back as 1986, commonly diagnosed as either mechanical low back pain or lumbar strain and x-ray evidence indicated mild to moderate generalized lumbar disc bulges with degenerative changes present from 2007-2008 date range.  The examiner opined that it was less likely than not that the diagnosed disorder was initiated by the single complaint noted in the previous opinion.  

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his current back disability was incurred as a result of an event, injury, or disease during active service.  The preponderance of the clinical evidence does not show onset of a current back disability during his period of active military service.  Again, the Board emphasizes that the Veteran's February 1977 in-service examination, conducted in conjunction with separation, reflected that his spine was within normal limits upon clinical examination.

Furthermore, as described above, pertinent post-service clinical evidence of record reflects an established complaint of back pain in August 1983; however, August 1983 VA imaging of the lumbar spine did not reveal a diagnosis, but in fact indicated no abnormality was identified.  Moreover, the August 1983 VA treatment record specifically stated the Veteran's back pain onset two week prior.  The next complaint of back pain is not documented until February 1986 and noted the Veteran's back pain had onset during the prior two and a half months.  As described above, although an August 2007 VA treatment indicated the Veteran reported back pain for greater than 25 years, another record of the same date also contradict such and indicated the symptoms had onset on the last Sunday.  

Additionally, although the Veteran, in a March 2008 VA treatment record, reported back pain since 1977, the evidence of record is not consistent with a history of back pain since 1977 as numerous other records contradict such, including the August 1983 and February 1986 VA treatment records just discussed.  There is no medical evidence of record that objectively demonstrates that the Veteran had complaints of back pain or was diagnosed with a back disability any earlier than before 1983, or many years after his separation from active service.  This long gap between his discharge from service and the earliest clinical evidence of hypertensive vascular disease is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the medical evidence of record, there is no persuasive evidence of continuity of symptomatology of a back disability since service, and this weighs against the Veteran's claim as well. 

The Board finds that the records generated prior to the Veteran's claim are more credible than a statement made by the Veteran several decades later for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).  Again, the August 1983 VA treatment record, in part, noted a complaint two week history of back pain with radiation to the right leg, the February 1986 VA treatment record noted, in part, the Veteran experienced lower back pain for the past two and a half months, a March 1988 VA treatment record noted, in part, the Veteran reinjured his back 7 months ago, a July 1998 private medical record noted, in part, that the Veteran had history of back pain for the last two weeks when he pulled his back at work and an October 2000 record, from the Social Security Administration, stated, in part, the Veteran had back problems in the past as in 1998 he twisted it when he was on a job.  Furthermore, as described above, the medical evidence also related the Veteran's back symptomology to other causes, such a 1998 work injury.  Such was also referenced by the June 2016 examiner in the addendum opinion, which as noted the Veteran's diagnosed back disorder was an acquired disorder by reason of work history and usual age-related changes. 

In essence, there is no persuasive medical evidence of record that provides a nexus between the Veteran's current back disability and his period of active service.  The Veteran has not provided any competent medical evidence to demonstrate his current back disability was caused by, or was a result of, his active military service.  Indeed, the opinion of the June 2016 examiner provided in the back conditions disability benefits questionnaire and addendum opinion was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The June 2016 examiner explained the reasons for the conclusions and documented the Veteran's report that he was hit in back by a radio and had experienced problems with low back pain ever since.  While the June 2016 examiner, in the addendum opinion, noted complaints of low back pain were found as far back as 1986, and did not address the August 1983 complaint of back pain, such does not change the examiner's essential reasoning, particularly in light of the fact that August 1983 lumbar spine imaging was without abnormality.  Thus, the June 2016 examiner's opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  

In reviewing the Veteran's claim for a back disability, the Board has reviewed the written statements of the Veteran and his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno, 6 Vet. App. at 469.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, to include back pain and spasms.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his current back disability can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

To the extent that the Veteran attempts to relate his current back disability to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his current back disability falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current back disability to his military service.  Jandreau, 492 F.3d 1372.

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's currently diagnosed back disability to his active service.  To the contrary, the clinical evidence associates the Veteran's post-service back symptomatology with his work history and/or usual age-related changes.  The clinical records do not indicate that the Veteran's service was a possible cause of any current back disability except as such documented the Veteran's own assertions.  The June 2016 back conditions disability benefits questionnaire and addendum opinion indicated that the Veteran's current back symptomatology was less likely than not incurred in or caused by an in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for a back disability is denied. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2008 pre-adjudication letter satisfied the duty to notify provisions with respect to service connection on a direct incurrence basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, Social Security Administration records, and VA and private medical records.  Additionally, pursuant to the May 2016 Board remand, updated VA treatment records were obtained and associated with the record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Pursuant to the May 2016 Board remand, the Veteran was afforded a June 2016 VA back conditions examination with June 2016 addendum opinion.  The Board finds the June 2016 VA back conditions disability benefits questionnaire with addendum opinion adequate, as the examiner reviewed the relevant medical history and the Veteran's lay statements.  Furthermore, the examiner provided opinions as to the clinical findings and adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As noted above, this claim was remanded by the Board in May 2016.  Pursuant to the May 2016 Board remand, the Veteran's updated VA treatment records have been obtained and he has been afforded a VA back conditions examination with an addendum medical opinion.  Thereafter, an August 2016 supplemental statement of the case was issued.  As such, the Board finds there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim. 

ORDER

Entitlement to service connection for a back disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


